Citation Nr: 0711721	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.

FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran currently has PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2003; a rating 
decision in December 2003; and a statement of the case in 
July 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the April 2005 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The veteran's service 
medical records were presumably destroyed in a fire and the 
only service medical record associated with the claims file 
is a December 1954 separation examination report.  The Board 
is aware that in such a situation it has a heightened duty to 
assist a claimant in developing his or her claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA 
has obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least two of five symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 92 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).
Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for PTSD.  The competent medical 
evidence shows that the veteran does not currently have PTSD.

The veteran claims that PTSD was incurred as a result of 
participation in firing 105 millimeter Howitzers in basic 
training.  The veteran does not allege combat exposure during 
service.

The veteran's DD Form 214 lists his most significant duty 
assignment as the Battery A, 16th Field Artillery Battalion 
and shows that he received the Army Occupation Medal, 
National Defense Service Medal, and the Good Conduct Medal; 
awards that do not denote service in combat.  The December 
1954 separation examination is negative for evidence of any 
psychiatric disability during service.

The RO provided the veteran a PTSD Questionnaire in an effort 
to obtain information regarding stressor events.  In December 
2003, the veteran submitted a partially completed PTSD 
questionnaire that did not identify any in-service event that 
contributed to his claimed PTSD.  In April 2004, the veteran 
submitted a statement in support of claim that identified 
firing a 105 millimeter Howitzer and a machine gun in basic 
training as a stressor event.

A VA mental health treatment record dated May 2003 shows that 
the veteran's appearance, speech, mood, affect, and 
orientation were within normal limits.  He was not delirious 
and was not experiencing suicidal/homicidal ideations or 
hallucinations.  His condition was diagnosed as psychosis 
secondary to general medical condition.  A June 2003 medical 
record shows a diagnosis of paranoid schizophrenia.

In September 2004, the veteran underwent a VA mental health 
examination.  Upon review of the medical records, the 
examiner noted that the veteran was admitted to the 
psychiatry service of the Jackson VA medical Center for 
symptoms of depression in 1987.  He was re-admitted 
subsequent to a psychotic episode in 1995 and again in 
September 2000 for psychosis secondary to a general medical 
condition.  Objective findings show that speech was non-
spontaneous.  The veteran commonly responded to questions 
with the answer "I can't remember."  He was oriented to 
place, but did not know the exact date.  Affect was bland, 
almost to the point of being blunted.  He denied suicidal or 
violent ideation.  He did not express delusional thought 
process, and did not endorse auditory or visual 
hallucinations.  He denied paranoia or ideas of reference.  
Judgment to avoid common danger was equivocal in view of 
significant cognitive deficit.  Insight was poor.  Memory for 
recent and remote events was impaired.  His condition was 
diagnosed as Axis I Dementia, due to a general medical 
condition which the examiner related to an organic brain 
insult suffered during a cardiopulmonary arrest in 1987.  The 
examiner found that there was no evidence that he met 
criterion A for the diagnosis of PTSD and did not meet other 
criteria for PTSD.

The record contains no post-service medical records 
demonstrating that the veteran currently suffers from PTSD 
that meets the requirements of 38 C.F.R. § 4.125 and DSM-IV.  
The Board recognizes the veteran's own assertions that he has 
PTSD that is related to service.  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as one relating to medical causation 
and etiology that requires a clinical examination by a 
medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's own 
assertions do not constitute competent medical evidence that 
the veteran currently has PTSD.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
evidence showing a current diagnosis of PTSD, service 
connection cannot be granted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for PTSD, is denied.



ORDER

Service connection for PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


